            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

ANDREW J. PAYNE,
       Petitioner,
v.                                                 Case No. 1:20-cv-225-AW-GRJ
SECRETARY, FLA. DEP’T OF
CORRECTIONS,
     Respondent.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner initiated this case seeking § 2254 relief. I have now considered the

magistrate judge’s May 12, 2021 report and recommendation, ECF No. 11, and have

considered de novo the issues presented in Petitioner’s objections, ECF No. 12. I

agree with the magistrate judge: The petition is untimely and must be dismissed.

       The report and recommendation (ECF No. 11) is adopted and incorporated

into this order. The clerk will enter a judgment that says, “The § 2254 petition is

dismissed as untimely.” A certificate of appealability is DENIED. The clerk will

close the file.

       SO ORDERED on July 6, 2021.

                                       s/ Allen Winsor
                                       United States District Judge
